                         IN THE UNITED STATES DISTRICT COURT                                  ant.rN !31'
                                                                                                      1


                                                                                          HtC:•;1:'.r/FlLfJD
                        FOR THE WESTERN DISTRICT OF WISCONSIN
--------------------------------
                                                                                       2020 JUN 17 PH If:. 06
UNITED STATES OF AMERICA                                       INDICTMENT

             V.                                     Case No. _ _ _ _ _ _ _ __
                                                             18 U.S.C. § 922(g)(l)
KYLE C. OLSON,
aka Kyle C. Quade,
                                                                 20           CR       075         WMC
                              Defendant.


THE GRAND JURY CHAR~ES:


                                             COUNTl

      On or about May 31, 2020, in the.Western District of Wisconsin, the defendant,

                              KYLE C. OLSON, aka Kyle C. Quade,

knowing he had previously been convicted of an offense punishable by a term of

imprisonment exc~eding one year, knowingly and unlawfully possessed in or ~ffecting

commerce a loaded Hi-Point JHP .45 caliber handgun and .45 caliber ammunition, said

firearm and ammunition having previously traveled in and affected interstate commerce.

                  (In violation of Title 18, United States Code, Secti~n 922(g)(l)).

                                            ATR@L
                                                      ~GJUROR.            _        .

                                            Indicbnent returned:    bl~{
                                                                      I -l
                                                                              lioio
SCOTT C. BLADER
United States Attorney
